Title: From James Madison to Edmund Randolph, 29 April 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Apl. 29. 1783
Yesterday’s post was the third that has arrived successively without a line from you.

The Definitive Treaty it is said is to be remitted to the two Imperial Courts for their approbation, before the last hand will be put to it. This will be mere compliment however, and as the parties have settled their contests without their intermediation there can be no pretext if there were a disposition to meddle. It appears from English Gazettes that Shelburne has been so pressed by the unpopularity of some of the terms of peace, that he cd. not prevent a vote of the House of Commons declaring them to be disadvantageous & dishonorable. The consequence prognosticated is another change of the Administration in favor of North’s & Fox’s parties, who have made a common cause agst. Shelburne.
The propositions relative to the National debt, with an address enforcing it & referring to sundry documents &c is completed and will soon be forwarded to the Legislatures. Mr. Jefferson will have given you the general views of Congress on this subject.
